Citation Nr: 1525118	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  10-49 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the left cheek.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active service from October 1977 to June 1995.

This case comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge at the RO in July 2013.  A transcript of the proceeding is of record.  In conjunction with the hearing, he submitted additional evidence with a waiver of RO review.  In an April 2014 decision, the Board denied the claim.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a joint motion to vacate and remand, in a December 2013 Order, the Court remanded that Board decision for action consistent with the terms of the joint motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Pursuant to the joint motion, further development is needed in this case.

The medical evidence shows that the Veteran has been treated for lesions on the face since as early as September 1997 and diagnosed with actinic keratosis of the right cheek in June 1999.  Squamous cell carcinoma of the left cheek was diagnosed in November 2007.  He and his wife assert that he developed a spot or lesion on the left cheek in 1993, during active service, that was later diagnosed as squamous cell carcinoma.  While a lay person is not competent to diagnose or identify a cancerous or precancerous lesion, a lay person is competent to report on observable symptoms such as a spot or lesion on the skin.  The Veteran asserts that squamous cell carcinoma is due to extreme sun exposure during deployments in service.  Although he was provided a VA examination in May 2008, that examination was not specific to squamous cell carcinoma.  Thus, he should be provided a VA examination to ascertain the onset and etiology of squamous cell carcinoma of the left cheek.

The record also indicates that the report of a VA Gulf War Registry examination is outstanding.  The Veteran testified that he underwent the examination in October 1997 at the Washington, D.C., VA Medical Center.  Thus, the examination report should be obtained and a copy sent to the Veteran, as he has requested.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the report of an October 1997 VA Gulf War Registry examination conducted at the Washington, D.C., VA Medical Center.  Associate and copy with the record and send a copy to the Veteran, as he has requested.

2.  Then, schedule the Veteran for a VA examination to ascertain the onset and etiology of squamous cell carcinoma of the left cheek.  The examiner should review the claims file and note that review in the report.  The examiner should consider the private medical records showing treatment for lesions on the face since 1997 and VA medical records showing a diagnosis of squamous cell carcinoma of the left cheek in November 2007.  The examiner should also consider the statements by the Veteran and his spouse that he developed a spot or lesion on the left cheek in 1993 that was later diagnosed as squamous cell carcinoma.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's squamous cell carcinoma of the left cheek had its onset in service or within one year following separation from service, or is causally related to service, to include sun exposure during deployments.  The examiner should provide a complete rationale for all conclusions.  

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

